UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1425



In Re: JAMES H. DICKEY,

                                                        Petitioner.




        On Petition for Writ of Mandamus.   (CA-93-117-3)


Submitted:   September 10, 1996       Decided:   September 24, 1996

Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.

James H. Dickey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Dickey petitions this court for a Writ of Mandamus

directing that his action under 42 U.S.C. § 1983 (1988), be re-

assigned from Judge Patrick Duffy to Judge Mathew Perry, who was

originally assigned to his case. He also requests that the district

court clerk be prohibited from further reassigning his case until
some "random selection process" can be employed, and asks that

Judge Duffy also be directed to vacate every order he has entered

in his case. Dickey's petition follows Judge Duffy's denial of

Dickey's motion requesting that Judge Duffy recuse himself.
     A party seeking mandamus relief must show that he has no other

means of relief and that his right to the relief he seeks is "clear

and indisputable." See In re Beard, 811 F.2d 818, 826 (4th Cir.
1987). We find that Dickey has failed to provide any legitimate

basis for his contentions that Judge Duffy should not be permitted

to decide his case. Dickey asserts that the reassignment of his
case to Judge Duffy has prejudiced him and results in the appear-

ance of impropriety. If he is claiming that Judge Duffy is somehow
biased against him, he has not identified any extrajudicial source

for that bias, as he must do in order to obtain mandamus relief.

Id. at 827.
     Dickey also claims that the reassignment was administratively

improper. He contends that the district court clerk lacked the

authority to reassign his case, that the reassignment process was

not random, and that reassignment to Judge Duffy is problematic
because Judge Perry had already issued pretrial rulings in his

                                2
case, the basis for which Judge Duffy was unfamiliar. Dickey, how-

ever, has provided no authority to support his claims of impro-

priety, and we decline to interfere with the district court's case

management practices.

     Accordingly, the petition for a Writ of Mandamus is denied.




                                                  PETITION DENIED




                                3